Citation Nr: 1709598	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-21 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of dental trauma, for compensation purposes.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to December 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

This matter was previously before the Board in August 2012, November 2013, and May 2014, at which times the Board remanded the claim for additional development.

As discussed in the Board's prior action, the current appeal encompasses the Veteran's claim for service connection for a dental condition for compensation purposes.  However, caselaw provides that a claim for service connection is also considered to be a claim for Class I VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  A claim for dental disability on a VA Form 21-526 generally should be considered a claim for compensation (and will be adjudicated by the Regional Office), unless a veteran specifically claims dental treatment only.  In the case, the RO previously adjudicated the claim for a dental condition for treatment purposes in May 2005.  Although the Veteran submitted a notice of disagreement and a statement of the case was provided in April 2006, the Veteran has not perfected his appeal through the timely filing of a VA Form 9 or substantive appeal.  Therefore, this particular claim is not encompassed in the current appeal. 

The Veteran is again reminded, however, that if he is interested in having his claim for a dental disorder for treatment purposes readjudicated in light of the service treatment records associated with the claims folder after the RO decided his claim in May 2005, the Veteran should initiate a claim with the appropriate VA Medical Center, as such claims are adjudicated by the Veterans Health Administration (VHA) per the 2012 amendments to 38 C.F.R. § 3.381.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board noted that in the VA benefits system, dental disabilities are treated differently than medical disabilities.  Disability compensation is only available for certain types of dental and oral conditions, including chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150 (2016); see Simington v. West, 11 Vet. App. 41, 44 (1998).

As discussed in its prior action, the Veteran's service treatment records document that the Veteran was involved in an altercation in service, in October 1972, which resulted in "loose teeth due to trauma" necessitating the extraction of maxillary teeth numbers 8, 9, and 10.  Accordingly, in its May 2014 action, the Board remanded the Veteran's claim in part for the AOJ to schedule the Veteran for a VA examination to determine whether there had been any loss of body of the maxilla or mandible due to the Veteran's documented in-service trauma.  

The Veteran was afforded a VA examination in January 2016.  The examiner recorded the Veteran's reported history regarding his in-service trauma and subsequent dental treatment.  The examiner stated that the Veteran had loss of teeth due to blunt force trauma to the mouth that had caused dislodgment and breakage of three maxillary anterior teeth (specifically, maxillary teeth numbers 8, 9, and 10).  Imaging studies revealed that the Veteran was missing all teeth in the maxilla and mandible and that he had four dental implants in the anterior mandible.  As to whether the Veteran had bone loss of the substance of the body of the maxilla, the examiner provided a negative opinion, stating that there is no evidence of loss of the bony substance of the maxilla.  The examiner noted that typically, when front teeth receive blunt force, the energy is dissipated by loosening the teeth in their bony sockets/periodontal ligaments, which prevents adjacent bone from breaking. The examiner stated that if massive force is applied to the teeth, that force can exceed the flexibility of the periodontal ligament, causing the adjacent bone to fracture.  The examiner explained that when that occurs, the teeth usually remain attached to bone, and there is a mobile segment of bone and teeth.  The examiner further noted that treatment for such a fracture involves splinting of the whole mobile segment of bone and teeth, or surgery to remove the whole segment of teeth and bone, which, if done, creates a loss of substance of the maxilla.  The examiner went on to note that the Veteran had only removal of three teeth without any splinting of bony segment or removal of any bony segment.  He further indicated that physical examination of the Veteran failed to show any bony defect in the maxilla.  He thus determined that there was no bone loss caused by the Veteran's in-service trauma and that the Veteran's tooth loss was not due to bone loss.

Based on the January 2016 VA examiner's findings, the RO, in an April 2016 supplemental statement of the case (SSOC) continued to deny the Veteran's claim of service connection for residuals of dental trauma because the evidence failed to demonstrate that the Veteran sustained any bone loss of the maxilla or mandible, as is required for the award of compensation for dental trauma.  See 38 C.F.R. §§ 3.381, 4.150.  The appeal was then recertified to the Board that same month.  

In May 2016, the Board received from the Veteran additional private medical evidence.  This evidence was not accompanied by a waiver of consideration by the AOJ.  The Board observes that any pertinent evidence submitted by a veteran or his/her representative must be referred the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c) (2016); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  But see Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (amending 38 U.S.C.A. § 7105  by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration).

The Board notes that the newly submitted evidence consists of two private treatment records dated in July and August 2010 pertaining to treatment of the Veteran's dental implant and an undated statement from J.B., D.M.D., none of which appears to be duplicative of previously submitted evidence.  Specifically, Dr. J. B. noted that the Veteran's mini dental implant at tooth site 26 did not fully integrate into the bone and failed, most likely due to bone loss around the implant due to poor local bone density at that particular site.  Although this statement does pertain specifically to one of determined to have been lost due to in-service trauma and also does not suggest bone loss due to trauma, the fact remains that the evidence does indicate bone loss, which is potentially relevant to the matter at hand.  At a minimum, the evidence raises a medical question as to the relevancy of Dr. J. B.'s statement in adjudicating the Veteran's claim that the Board is prohibited from resolving on its own accord.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Thus, because the evidence submitted after the appeal was returned to the Board is potentially relevant to the issue on appeal, a remand is required for the AOJ's initial consideration of the additional evidence received, and for issuance of an SSOC reflecting such consideration.  Id.

Also, because the newly submitted evidence does suggest some amount of bone loss, on remand, the AOJ should seek from the clinician who provided the January 2016 examination of the Veteran an addendum to his prior medical opinion that addresses the evidence submitted by the Veteran in May 2016.  The clinician should consider whether the newly submitted evidence in any way changes his previous opinion and should provide an explanation as to why or why not this evidence is relevant to the question of whether there has been any loss of body of the maxilla or mandible due to the in-service trauma.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to his claim, to specifically include any treatment records from J.B., D.M.D..  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The AOJ should also ensure that all relevant VA treatment records dated since December 2012 have been associated with the record.

2.  Then, obtain from the VA clinician who provided the January 2016 dental examination an addendum medical opinion.  The Veteran's claims file, including a copy of this remand, must be made available to the clinician for review in connection with the addendum opinion sought.

Specifically, the VA clinician is asked to review the private treatment records submitted by the Veteran in May 2016, as well as any treatment records obtained on remand, and provide a statement as to whether the evidence changes his previous opinions in any way, specifically discussing why or why not the statement from Dr. J. B. is relevant to, or tends to provide support for, the question of whether there has been any loss of body of the maxilla or mandible due to the in-service trauma.

(If the January 2016 examiner is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA clinician with the appropriate expertise to provide an opinion as to whether the private treatment records submitted by the Veteran in May 2016, as well as any treatment records obtained on remand, demonstrates that the Veteran has bone loss of substance of the body of the maxilla and not the loss of alveolar process as a result of periodontal disease.  The Veteran should only be re-examined if deemed necessary by the VA clinician.)

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

